Per Curiam:.
We think the question should have gone to the jury to determine whether the fats delivered to the defendant were sold to him in the ordinary way, or whether they were delivered in performance of an agreement that it was to go in payment of the debt owing by the husband to the defendant. It was a mode of paying his debt which, if assented to,—and the proof shows it was,—is open to no legal objection. For this reason, and for error *101in excluding evidence tending to prove this agreement, the judgment must be reversed, and a new trial ordered, with costs to the appellant to abide the event.